Citation Nr: 1623129	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-12 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for prostatitis, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a lumbar spine disorder (claimed as muscle spasms).

6.  Entitlement to service connection for a cervical spine disorder (claimed as neck area neuralgia).

7.  Entitlement to service connection for osteoarthritis.

8.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The above issues have been timely appealed.

The Veteran testified at a Board hearing in April 2016; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of service connection for sleep apnea and a heart disorder have been raised by the record in the April 2014 substantive appeal but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

A bit of procedural history is necessary in this case.  The Veteran initially claimed service connection for tinnitus and diabetes mellitus in June 2010; those claims were denied in a January 2011 rating decision and he was informed of that denial in a January 2011 letter.  Within a month, the Veteran resubmitted claims for those disabilities, as well as several other disorders that will be addressed below; new and material evidence was received with respect to those claims and they were readjudicated in a November 2012 rating decision, which additionally denied service connection for hypertension, prostatitis, lumbar spine and cervical spine disorders, osteoarthritis, and a psychiatric disorder.  The Veteran timely submitted a notice of disagreement with the November 2012 rating decision in December 2012.  

The Veteran additionally submitted another claim for service connection for bilateral hearing loss and tinnitus.  Service connection for those disabilities was awarded in an April 2013 rating decision.  The Veteran submitted a notice of disagreement in May 2013 stating, "I accepted the 10% for tinnitus but I do not accept the 0% sc for hearing loss."  

As a timely notice of disagreement with the issues of service connection for hypertension, prostatitis, diabetes mellitus, osteoarthritis, lumbar spine and cervical spine disorders, and a psychiatric disorder has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the Veteran's bilateral hearing loss, the last VA examination of his bilateral hearing loss was in April 2013.  During his April 2016 hearing, the Veteran indicated that his hearing loss evaluation should be increased and that his hearing loss had worsened since his last VA examination; he requested another VA examination of his hearing loss be obtained.  In light of the Veteran's statements that his hearing loss disability is worse since his last VA examination, that claim must be remanded in order to obtain another VA examination of that disability such that the current severity of that disability may be appropriately assessed.  The Board notes that a private audiological examination report dated in May 2016 has been associated with the record on appeal.  

On remand, any ongoing private and VA treatment records should also be obtained.  In addition, the AOJ should ensure that all documents of record have been appropriately translated and those translations associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case on the issues of service connection for hypertension, prostatitis, diabetes mellitus, osteoarthritis, lumbar and cervical spine disorders, and a psychiatric disorder.  The AOJ must provide the appellant with the appropriate notice of appellate rights.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Send all documents to translation, as necessary, in order to be translated, particularly any noted documents already in the claims file.

5.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including audiometric evaluation, should be conducted and the results reported in detail.  

The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

